EXHIBIT 10.15


2009 ROWAN COMPANIES, INC. INCENTIVE PLAN
(as Amended and Restated and as Assumed by Rowan Companies plc, Effective May 4,
2012)
 
FORM OF
2012-2014 PERFORMANCE UNIT AWARD NOTICE
 
1.  
Grant of Performance Units.  To carry out the purposes of Annex 2 to the 2009
Rowan Companies, Inc. Incentive Plan (as amended and restricted and as assumed
by Rowan Companies plc, effective May 4, 2012) (the “Plan”), and subject to the
conditions described in this Notice and the Plan, Rowan Companies plc (the
“Company”) hereby grants to    (the “Participant”),    Performance Units at
target, each valued at $100, effective as of____________ (the “Grant Date”),
with respect to the three-year performance period commencing January 1, 2012
(the “2012-2014 Grant” or “Grant”).  The Grant is intended to qualify as
“qualified performance-based compensation” as described in Code Section
162(m)(4)(C).  All capitalized terms not otherwise defined herein shall have the
meanings set forth in the Plan; the Plan is incorporated herein by reference as
a part of this Notice.

 
See Schedule A for the manner in which the actual number of Performance Units
that vest will be determined based on performance.  The Performance Unit
measurements and levels (threshold, target, maximum) are provided in Schedule A.
 
2.  
Vesting.  Subject to the adjustments described in Schedule A and certification
of the level of attainment of the performance goal by the Company’s Compensation
Committee in accordance with the requirements of Code Section 162(m), the
2012-2014 Grant shall be vested on the basis of the certified level of
attainment on March 7, 2015; if the Employment of the Participant terminates for
any reason prior to such date, the 2012-2014 Grant shall be forfeited.

 
In the event of a Change in Control, the greater of the number of Performance
Units (a) initially granted at target under Section 1 above or (b) based on the
then-current expected level of attainment as determined by the Compensation
Committee as of the date of the Change in Control shall be fully vested
immediately prior to the Change in Control.  Notwithstanding any provisions or
definitions contained in the Plan, for purposes of the 2012-2014 Grant, a merger
or other transaction shall not constitute a Change in Control if it is effected
for the purpose of changing the place of incorporation or form of organization
of the Company or the ultimate parent company of the Company and its Affiliates.
 
3.  
Establishment of Accounts.  The Company shall maintain an appropriate
bookkeeping record that from time to time will reflect the Participant’s name,
the number of Performance Units initially credited to the Participant (and as
subsequently measured as provided in Schedule A) and the value of the
Performance Units credited to the Participant (the “Account”) as determined by
the Compensation Committee.  The 2012-2014 Grant of Performance Units at target
shall be credited to the Participant’s Account effective as of the Grant Date
and thereafter adjusted as provided in Schedule A.

 
4.  
Reorganization of the Company.  The existence of this Notice shall not affect in
any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business; any merger or
consolidation of the Company; any issuance of bonds, debentures, preferred or
prior preference stock ahead of or affecting the Common Stock or the rights
thereof; the dissolution or liquidation of the Company; any sale or transfer of
all or any part of its assets or business; or any other corporate act or
proceeding whether of a similar character or otherwise.

 
5.  
Recapitalization Events.  In the event of stock dividends, spin-offs of assets
or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving the
Company (“Recapitalization Events”), then for all purposes references herein to
Common Stock or to Performance Units shall mean and include all securities or
other property (other than cash) that holders of Common Stock are entitled to
receive in respect of Common Stock by reason of each successive Recapitalization
Event, which securities or other property (other than cash) shall be treated in
the same manner and shall be subject to the same restrictions as the underlying
Performance Units.

 
6.  
Amount of Payment.  The amount of the payout of the Performance Units will be
finally determined on March 7, 2015.

 
7.  
Time and Form of Payment; Forfeiture.  As soon as administratively practicable
following the earlier of (i) March 7, 2015 or (ii) a Change in Control, payment
to the Participant of amounts due hereunder shall be made in Common Stock, in
cash or a combination of Common Stock and cash, as determined in the sole
discretion of the Committee; provided, however, that in no event shall payment
be made later than the 15th day of the third month following the end of the
calendar year in which vesting occurs (as provided in Section 2 above).  Upon
termination of Employment for any reason prior to the earlier of (i) March 7,
2015 and (ii) a Change in Control, the Performance Units shall be forfeited
immediately upon termination.

 
8.  
Transfer of Performance Units.  No right to receive payment hereunder shall be
transferable or assignable by the Participant, except by will or the laws of
descent and distribution in the event of a Participant’s death after vesting as
provided in Section 2 above.

 
9.  
Certain Restrictions.   The Participant acknowledges that he or she will enter
into such written representations, warranties and agreements and execute such
documents as the Company may reasonably request in order to comply with the
terms of this Notice or the Plan, or securities laws or any other applicable
laws, rules or regulations.

 
10.  
Recoupment.   Notwithstanding any provision of this Notice to the contrary, the
Committee may, in its sole discretion:

 
 
(a)
recoup from the Participant all or a portion of the Common Stock issued or cash
paid under this Notice if the Company’s reported financial or operating results
are materially and negatively restated within five years of the grant or payment
of such amounts; and

 
 
(b)
recoup from the Participant if, in the Committee’s judgment, the Participant
engaged in conduct which was fraudulent, negligent or not in good faith, and
which disrupted, damaged, impaired or interfered with the business, reputation
or Employees of the Company or its Affiliates or which caused a subsequent
adjustment or restatement of the Company’s reported financial statements, all or
a portion of the Common Stock issued or cash paid under this Notice within five
years of such conduct.

 
In addition, the Grant is subject to the requirements of (i) Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (regarding recovery of
erroneously awarded compensation) and any implementing rules and regulations
thereunder, (ii) similar rules under the laws of any other jurisdiction and
(iii) any policies adopted by the Company to implement such requirements, all to
the extent determined by Company in its discretion to be applicable to the
Participant.
 
11.  
Code Section 409A; No Guarantee of Tax Consequences.   This award of Performance
Units is intended to be exempt from Code Section 409A and the provisions hereof
shall be interpreted and administered consistently with such intent.  The
Company makes no commitment or guarantee to the Participant that any federal or
state tax treatment will apply or be available to any person eligible for
benefits under this Notice.

 
12.  
Responsibility for Taxes.   The Participant acknowledges that, regardless of any
action taken by the Company or, if different, the Participant’s employer (the
“Employer”), the ultimate liability for all income tax, social insurance
contributions, national insurance contributions, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to the Participant’s
participation in the Plan and legally applicable to the Participant
(“Tax-Related Items”) is and remains the Participant’s responsibility and may
exceed the amount actually withheld by the Company or the Employer.  The Company
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Grant,
including, but not limited to, the grant, vesting or payment of the Performance
Units, the issuance of shares of Common Stock or cash pursuant to such payment,
the subsequent sale of any shares of Common Stock acquired pursuant to such
issuance and the receipt of any dividends, and (ii) do not commit to and are
under no obligation to structure the terms of the Grant or any aspect of the
Performance Units to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result.  Further, if the
Participant is subject to Tax-Related Items in more than one jurisdiction
between the Grant Date and the date of any relevant taxable or tax withholding
event, as applicable, the Participant acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

 
Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.  In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:
 
 
(a)
withholding from the Participant’s wages or other cash compensation paid to the
Participant by the Company and/or the Employer; or

 
 
(b)
withholding from payout of the Performance Units either through withholding of
cash or, if paid in shares of Common Stock, a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant’s behalf pursuant to
this authorization); or

 
 
(c)
if the Performance Units are paid in shares of Common Stock, withholding in
shares of Common Stock to be issued upon payment of the Performance Units,
provided, however, that if the Participant is a Section 16 officer of the
Company under the Exchange Act, the Participant may elect the method of
withholding from alternatives (a) – (c) herein in advance of any relevant
withholding event, and in the absence of the Participant’s timely election, the
Company will withhold in shares of Common Stock upon the relevant withholding
event.

 
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates in which case the Participant will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Stock equivalent.  If
the obligation for Tax-Related Items is satisfied by withholding in shares of
Common Stock, for tax purposes, the Participant is deemed to have been issued
the full number of shares of Common Stock subject to the vested portion of the
Performance Units, notwithstanding that a number of the shares of Common Stock
are held back solely for the purpose of paying the Tax-Related Items.
 
The Participant agrees to pay to the Company or the Employer, any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Participant’s participation in the Plan that
cannot be satisfied by the means previously described.  The Company may refuse
to pay amounts due hereunder if the Participant fails to comply with the
Participant’s obligations in connection with the Tax-Related Items.
 
For Participants subject to tax in the United Kingdom, if payment or withholding
of the income tax due in connection with the Grant is not made within ninety
(90) days of any event giving rise to the income tax liability or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003 (the “Due Date”), the amount of any uncollected income tax
shall constitute a loan owed by you to the Employer, effective on the Due
Date.  The loan will bear interest at the then-current official rate of Her
Majesty’s Revenue and Customs (“HMRC”), it will be immediately due and
repayable, and the Company or the Employer may recover it at any time thereafter
by any of the means referred to herein or otherwise permitted under the
Plan.  Notwithstanding the foregoing, if the Participant is a director or
executive officer of the Company (within the meaning of Section 13(k) of the
Exchange Act), the Participant shall not be eligible for a loan to cover the
income tax due as described above.  In the event the Participant is such a
director or executive officer and the income tax due is not collected from or
paid by the Participant by the Due Date, the amount of any uncollected income
tax will constitute a benefit to the Participant on which additional income tax
and national insurance contributions (“NICs”) will be payable.  The Company or
the Employer may recover any such additional income tax and NICs at any time
thereafter by any of the means referred to herein or otherwise permitted under
the Plan.  The Participant will also be responsible for reporting and paying any
income tax due on this additional benefit directly to HMRC under the
self-assessment regime.
 
13.  
Data Privacy.  The Participant explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this Notice and any other Grant materials by and
among the Company, the Employer and any Affiliates for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan.

 
The Participant understands that the Company, the Employer and any Affiliates
may hold certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Performance Units or any other entitlement to cash or
shares of stock awarded, canceled, exercised, vested, unvested or outstanding in
the Participant’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).
 
The Participant understands that Data will be transferred to such stock plan
service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan.  The recipients of Data may be located in the United States or
elsewhere, and the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than the Participant’s country.  The
Participant may request a list with the names and addresses of any potential
recipients of Data by contacting his or her human resources representative.  The
Participant authorizes the Company and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the Plan.  Data will be held only as
long as is necessary to implement, administer and manage the Participant’s
participation in the Plan.  The Participant may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her human resources
representative.  Further, the Participant is providing his or her consents
herein on a purely voluntary basis.  If the Participant does not consent, or if
the Participant later seeks to revoke his or her consent, his or her Employment
status or service and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing the Participant's
consent is that the Company would not be able to grant the Performance Units or
other equity awards to the Participant or administer or maintain such
awards.  Therefore, the Participant’s refusal or withdrawal of his or her
consent may affect the Participant’s ability to participate in the Plan.  For
more information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant may contact his or her human resources
representative.
 
14.  
Electronic Delivery and Participation. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means.  The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

 
15.  
Nature of Grant.  The Participant acknowledges and agrees that:

 
(a)  
the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

 
(b)  
the Grant is voluntary and occasional and does not create any contractual or
other right to receive future grants of Performance Units, or benefits in lieu
of Performance Units, even if Performance Units have been granted in the past;

 
(c)  
all decisions with respect to future Performance Units or other awards, if any,
will be at the sole discretion of the Company;

 
(d)  
the Grant and the Participant’s participation in the Plan shall not create a
right to Employment or be interpreted as forming an Employment or services
contract with the Company, the Employer or any Affiliate and shall not interfere
with the ability of the Company, the Employer or any Affiliate, as applicable,
to terminate the Participant’s Employment relationship (if any);

 
(e)  
the Participant is voluntarily participating in the Plan;

 
(f)  
the Performance Units are not intended to replace any pension rights or
compensation;

 
(g)  
the Performance Units and the income and value of same, are not part of normal
or expected compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;

 
(h)  
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Performance Units resulting from the Participant ceasing to provide
Employment or other services to the Company or the Employer (for any reason
whatsoever whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where the Participant is employed or the terms of the
Participant's employment agreement, if any), and in consideration of the Grant
to which the Participant is otherwise not entitled, the Participant irrevocably
agrees never to institute any claim against the Company, its Affiliates or the
Employer, waives his or her ability, if any, to bring any such claim, and
releases the Company, its Affiliates and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Participant shall be
deemed irrevocably to have agreed not to pursue such claim and agrees to execute
any and all documents necessary to request dismissal or withdrawal of such
claim;

 
(i)  
for purposes of this Grant, the Participant will no longer be considered an
Employee as of the date the Participant ceases to actively provide services
to the Company or an Affiliate; further, in the event the Participant ceases to
be an Employee (for any reason whatsoever, whether or not later to be found
invalid or in breach of employment laws in the jurisdiction where the
Participant is employed or the terms of the Participant's employment agreement,
if any), unless otherwise provided in this Notice or determined by the Company,
the Participant’s right to vest in or received payment pursuant to the
Performance Units under the Plan, if any, will terminate effective as of the
date that the Participant is no longer actively providing services and will not
be extended by any notice period (e.g., active service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Participant is
employed or the terms of the Participant's employment agreement, if any); the
Committee shall have the exclusive discretion to determine when the Participant
is no longer actively providing services for purposes of this Grant (including
whether the Participant may still be considered to be providing services while
on an approved leave of absence);

 
(j)  
unless otherwise provided in the Plan or by the Company in its discretion, the
Performance Units and the benefits evidenced by this Notice do not create any
entitlement to have the Performance Units or any such benefits transferred to,
or assumed by, another company nor be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the shares of the
Company; and

 
(k)  
the following provisions apply only if the Participant is employed outside the
United States:

 
 
(i)
the Performance Units and the income and value of same are not part of normal or
expected compensation or salary for any purpose; and

 
 
(ii)
neither the Company, the Employer nor any Affiliate shall be liable for any
foreign exchange rate fluctuation between the Participant's local currency and
the United States Dollar that may affect the value of the Performance Units or
of any amounts due to the Participant pursuant to the payment of the Performance
Units or the subsequent sale of any shares of Common Stock acquired upon
settlement.

 
16.  
No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying shares of Common Stock.  The Participant is hereby
advised to consult with his or her own personal tax, legal and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.

 
17.  
Amendment and Termination.  Except as otherwise provided in the Plan or this
Notice, no amendment of this Notice that adversely affects the Participant’s
rights hereunder in any material respect or termination of this Notice shall be
made by the Company without the written consent of the Participant.

 
18.  
Binding Effect.  This Notice shall be binding upon and inure to the benefit of
any successors to the Company and all persons lawfully claiming under the
Participant.

 
19.  
Governing Law and Venue.  This Notice shall be governed by, and construed in
accordance with, the laws of the State of Texas.  The courts in Harris County,
Texas shall be the exclusive venue for any dispute regarding the Plan or this
Notice.

 
20.  
Severability.  In the event that any provision of this Notice shall be held
illegal, invalid, or unenforceable for any reason, such provision shall be fully
severable and shall not affect the remaining provisions of this Notice, and this
Notice shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.

 
21.  
Waiver.  A waiver by the Company of breach of any provision of this Notice shall
not operate or be construed as a waiver of any other provision of this Notice,
or of any subsequent breach by the Participant or any other Participants.

 





 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A


You have been granted Performance Units (“PUs”) as of ____________, each of
which has a grant date target value of $100.  The amount ultimately payable for
each PU granted, if any, is linked to the Company’s Relative Total Shareholder
Return (“TSR”) over the 2012-2014 period. Such amount would be payable after the
March 7, 2015 vesting date, and may be anywhere from $0 to $200 per unit,
depending on the Company’s TSR ranking during the three-year performance period
ending on December 31, 2014 relative to a group of peer companies (the "Peer
Group"). The Peer Group currently consists of Atwood, Diamond Offshore, Ensco,
Noble Corp, Seadrill and Transocean, but may be modified as deemed necessary by
the Committee.
 
While there will be no payout until after the vesting date, you will be notified
of the PU notional value after the end of each annual performance period as
follows:


January 1 – December 31, 2012 – 25% of PU value measured
January 1 – December 31, 2013 – 25% of PU value measured
January 1 – December 31, 2014 – 25% of PU value measured
January 1, 2012 – December 31, 2014 – remaining 25% of PU value measured
 
Each value determined above will not be subject to further adjustment, unless
deemed necessary by the Committee and only to the extent such adjustment would
not cause the PUs to fail to constitute “qualified performance-based
compensation” within the meaning of Code Section 162(m)(4)(C).  As an example,
if the Company’s TSR ranked at the top of the Peer Group for the 2012 period,
the 25% of PU value for the 2012 performance period would be measured at $50
(200% of the 25% potential value).  If you are still employed with the Company
on the vesting date, you would receive this value (in stock or cash) on or after
the March 7, 2015 vesting date (and in any event within the period set forth in
the Award Notice).  If the Company’s 2013 TSR ranked at the bottom of the Peer
Group, the 25% of PU value for the 2013 performance period would be measured at
$0, though no change would be made the value measured for 2012.
 
 
TSR is calculated with respect to each performance period for the Company as the
result of dividing (a) the average closing price of the Common Stock for the
last twenty-five (25) trading days of the applicable performance period (plus
any dividends paid per share by any of the companies during the applicable
performance period), less the average closing price of Common Stock for the
twenty-five (25) trading days immediately preceding the performance period, by
(b) the average closing price of Common Stock for the twenty-five (25) trading
days immediately preceding the performance period. TSR is calculated with
respect to each performance period for the companies in the Peer Group on the
same basis as TSR is calculated for the Company.  The Company’s TSR will be
interpolated between the peer ranked immediately above the Company and the peer
ranked immediately below the Company.  If the Company is at the bottom of the
peer group for any period, there will be no performance unit value attributable
to that period.
 
 
The following chart demonstrates the PU value (as a % of target) for each level
of performance, and illustrates the slope of the payout line.
 
RDC Performance Rank
7th
6th
5th
4th
3rd
2nd
1st
Unit
Value
0
33%
67%
100%
133%
167%
200%

 
[Missing Graphic Reference]
 
 
By way of explanation – if Rowan is the 4th in our peer group in terms of
Relative TSR in each year and for the three year period, the PUs granted would
pay out at target, or $100 per unit (payable in cash or stock at the Committee’s
discretion)
 
 


 
 

